DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Amendment filed on August 26, 2022.  Claims 1-7 were amended. No claims were cancelled.  Thus, claims 1-7 are pending. 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
An information processing apparatus comprising: a memory in which processing instruction information including data to be processed and setting information is stored; a processor, configured to: execute processing of the data to be processed on a basis of a first product and the setting information to generate a first processing result; measure a predetermined item concerning the first processing result generate a first measurement result; execute processing of the data to be processed on a basis of a second product and the setting information to generate a second processing result; measure an item concerning the second processing result to generate a second measurement result; and output a result of comparison between the first processing result and the second processing result on a basis of the first measurement result and the second measurement result, wherein the first product is a first application without a predetermined function, and the second product is the first application with the predetermined function.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of claim 7.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is an apparatus claim.  Likewise claim 7 is a computer program product claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “processing of the data to be processed on a basis of a first product and the setting information to generate a first processing result…” (see, for example, FIGS. 1-2; pg. 9, ln 3-25, of the instant specification), and “processing of the data to be processed on a basis of a second product and the setting information to generate a second processing result…” (see, for example, FIGS. 1-2; pg. 9, ln 3-25, of the instant specification).  Claim 1 additionally recites “comparison between the first processing result and the second processing result…” which is the judicial exception of a mental process.  
What remains of the claimed method are generic computer elements, a memory and processor (see, for example, FIG. 2; pg. 8, ln 5-25, of the instant specification), each of which is set forth at a highly generic level, and generic data gathering steps of “measure a predetermined item…,” and “measure an item…,” (See FIGS. 2, 4; pg. 13, ln 17 to pg. 14, ln 11, of the instant specification), each of which is set forth at a highly generic level and which comprise an “insignificant extra-solution” activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  The newly added limitation of “the first product is a first application without a predetermined function, and the second product is the first application with the predetermined function…” comprises an insignificant extra-solution (post-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the outputted result of the comparison between the first processing result and the second processing result.
Under Step 2B, since the only elements outside the judicial exception are generic computer elements, and generic data gathering steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception.  This judicial exception is not integrated into a practical application.  In particular, the additional element of “the first product is a first application without a predetermined function, and the second product is the first application with the predetermined function” to associate or not associate an application with a function, as drafted, it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using generic computer hardware and software cannot provide an inventive concept.  Claim 1, as well as claim 7, is not patent eligible.
As a result of the above analysis, claim 1, as well as claim 7, is not patent eligible under 101.
With regards to the dependent claims, claims 2-5, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the outstanding section 101 rejections.
The primary reason for the indicated allowability of dependent claim 6, is that, in combination with the other claim elements, transmitting extracted information extracted from the data to be processed from the actual apparatus to the virtual environment, where the virtual environment generates approximate data approximate to the data to be processed from the extracted information, and where the virtual environment executes processing of the approximate data.  Therefore, dependent claim 6 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the outstanding section 101 rejections.
Response to Arguments
Applicant’s arguments filed on August 26, 2022 have been fully considered.  Applicant’s arguments regarding the citied prior art are persuasive.  Applicant’s arguments regarding the rejections under section 101 are not persuasive.  
Applicant’s argue (Remarks pp. 8-9) that under Step 2B, that claim 1, as well as claim 7, is directed to patent eligible subject matter.  Applicant’s arguments are not well taken.
Under Step 2B, since the only elements outside the judicial exception are generic computer elements, and generic data gathering steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception.  This judicial exception is not integrated into a practical application.  In particular, the additional element of “the first product is a first application without a predetermined function, and the second product is the first application with the predetermined function” to associate or not associate an application with a function, as drafted, it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using generic computer hardware and software cannot provide an inventive concept.  Claim 1, as well as claim 7, is not patent eligible.
As a result of the above analysis, claim 1, as well as claim 7, is not patent eligible under 101.
Therefore, the rejection of claim 1, as well as claim 7, and dependent claims 2-5, under section 101, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864